     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 1 of 24 Page ID #:1




1     David A. Tashroudian                              Melinda Arbuckle
      California Bar No. 266718                         California Bar No. 302723
2     TASHROUDIAN LAW GROUP, APC                        SHELLIST LAZARZ SLOBIN, LLP
3     5900 Canoga Ave., Suite 250                       11 Greenway Plaza, Suite 1515
      Woodland Hills, California 91367                  Houston, Texas 77046
4     Telephone: (818) 561-7381                         Phone: (713) 621-2277
5     Facsimile: (818) 561-7381                         Fax: (713) 621-0993
      Email: david@tashlawgroup.com                     Email: marbuckle@eeoc.net
6
      Email: mona@tashlawgroup.com
7                                             Ricardo J. Prieto
8     Don Foty                                (Will apply for pro hac vice admission)
      (Will apply for pro hac vice admission) Texas Bar No. 24062947
9     Texas Bar No. 24050022                  SHELLIST LAZARZ SLOBIN, LLP
10    HODGES & FOTY, LLP                      11 Greenway Plaza, Suite 1515
      4409 Montrose Blvd, Suite 200           Houston, Texas 77046
11    Houston, Texas 77006                    Phone: (713) 621-2277
12    Phone: (713) 523-0001                   Fax: (713) 621-0993
      Fax: (713) 523-1116                     Email: rprieto@eeoc.net
13
      Email:       dfoty@hftrialfirm.com
14
15    Counsel for Plaintiff and Putative
      Class Members
16
17                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
18                                WESTERN DIVISION
19
     CARA JENSEN, on Behalf of Herself                  §   Case No.: 2:20-cv-7140
20
     and on Behalf of All Others Similarly              §
21   Situated                                           §   CLASS AND COLLECTIVE
22                                                      §   ACTION
                                                        §
23         Plaintiff,                                   §   ORIGINAL COMPLAINT FOR
24                                                      §   DAMAGES AND RESTITUTION
     V.                                                 §
25                                                      §   DEMAND FOR JURY TRIAL
26   QUALITY ASSURANCE                                  §
     ADJUSTING SERVICES, INC.,                          §
27
                                                        §
28         Defendant.                                   §
                                                                                  Case No. 2:20-cv-7140
                        (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                    1
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 2 of 24 Page ID #:2




1                                        INTRODUCTION
2          1.     This is a collective and class action brought by Individual and
3    Representative Plaintiff Cara Jensen on behalf of herself and on behalf of the
4    proposed national Fair Labor Standards Act (“FLSA”) Collective and California
5    Class identified below (and whose members are collectively referred to herein as the
6    “Class Members”). Plaintiff and the putative Class Members were or are employed
7    by Defendant, Quality Assurance Adjusting Services, Inc. (“Defendant”), as
8    Property    Damage       Appraisers     and    other    substantially     similar    positions
9    (“Appraisers”).
10         2.     As Appraisers, Plaintiff and the putative Class Members are and were
11   non-exempt employees under federal and state wage and hour laws, and should have
12   received overtime pay consistent with the requirements of those laws. However,
13   Defendant misclassifies its Appraisers as exempt from overtime. These employees
14   perform substantially the same job duties and responsibilities, and are compensated
15   pursuant to the same Company policies. They are similarly situated under Federal
16   Rule of Civil Procedure 23 and the Fair Labor Standards Act (“FLSA”), 29 U.S.C.
17   § 216(b).
18         3.     Plaintiff sues on behalf of himself and other similarly situated
19   Appraisers who worked for Defendant, and who elect to opt into this action pursuant
20   to the collective action provision of the FLSA, 29 U.S.C. § 216(b). This action
21   claims that Defendant has violated the wage-and-hour provisions of the FLSA by
22   depriving Plaintiff, as well as those similarly situated to Plaintiff, of their lawful
23   overtime wages.
24         4.     The national FLSA Class, represented by Plaintiff Jensen, is comprised
25   of all individuals who are or have been employed by Defendant as Property Damage
26   Appraisers in the United States within three years prior to this action’s filing date
27   through the present.
28

                                                                                 Case No. 2:20-cv-7140
                       (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   2
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 3 of 24 Page ID #:3




1          5.     Plaintiff and all similarly situated employees who elect to participate in
2    this action seek unpaid overtime compensation, reimbursement for work related
3    expenses, an equal amount in liquidated damages and/or prejudgment interest,
4    attorneys’ fees, and costs pursuant to 29 U.S.C. § 216(b).
5          6.     Plaintiff also brings this action under the California overtime statutes
6    and regulations, and California’s unfair competition laws.
7          7.     The California Class, represented by Plaintiff Jensen, is comprised of
8    all people who are or have been employed by Defendant as Property Damage
9    Appraisers in the State of California within four years prior to this action’s filing
10   date through the present. Plaintiff intends to seek class certification under Rule 23
11   of the Federal Rules of Civil Procedure for the California Class.
12         8.     Plaintiff and the California Class Members seek unpaid wages and
13   restitution for their work beyond 8 hours in a day or 40 in a week pursuant to
14   California law, for unpaid work related expenses, as well as additional liquidated
15   damages, statutory damages, and penalties.
16                             JURISDICTION AND VENUE
17         9.     This Court has jurisdiction over the subject matter of this action
18   pursuant to 28 U.S.C. §1331 because the action involves a federal statute, the FLSA,
19   29 U.S.C §§ 201, et seq. The Court has supplemental jurisdiction over the state law
20   wage and hour claims under 28 U.S.C. § 1367 because those claims derive from a
21   common nucleus of operative fact.
22         10.    Venue is proper in the Central District of California because a
23   substantial portion of the events forming the basis of this suit occurred in the Central
24   District of California. In particular, a substantial part of the events or omission
25   which give rise to the claims occurred in Los Angeles County and/or adjacent
26   counties in the Western Division. Specifically, much of Plaintiff’s work occurred in
27   the San Fernando Valley and the surrounding locations.
28

                                                                               Case No. 2:20-cv-7140
                     (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                 3
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 4 of 24 Page ID #:4




1          11.    This Court has personal jurisdiction over Defendant because it has
2    purposefully availed itself of the privileges of conducting activities in the state of
3    California and established minimum contacts sufficient to confer jurisdiction.
4    Defendant does business in California, advertises in California, markets to California
5    consumers, and the violations of the law forming the basis of this lawsuit occurred
6    in California. Therefore, the assumption of jurisdiction over Defendant will not
7    offend traditional notions of fair play and substantial justice and is consistent with
8    the constitutional requirements of due process. Defendant also had and continues to
9    have continuous and systematic contacts with the State of California sufficient to
10   establish general jurisdiction over it. It contracts with residents of California for the
11   services provided by its workforce. It maintains offices in California. It also
12   employs dozens of California citizens, including Plaintiff.
13                                           PARTIES
14         12.    Plaintiff Car Jensen worked for Defendant as an Appraiser from
15   approximately September 2017 to March 2018. She resides in Los Angeles County,
16   California. Plaintiff’s signed consent to join this FLSA collective action is attached
17   hereto as Exhibit “A.”
18         13.    The California Class Members are all individuals who are or have been
19   employed by Defendant as Property Damage Appraisers or in substantially similar
20   positions in the State of California during the four year period prior to the filing of
21   this lawsuit to the present.
22         14.    The FLSA Class Members are all individuals who are or have been
23   employed by Defendant as Property Damage Appraisers or in substantially similar
24   positions during the three year period prior to the filing of this lawsuit to the present.
25         15.    Defendant Quality Assurance Adjusting Services, Inc. is a foreign for-
26   profit corporation doing business in California. Defendant can be served with
27   process by serving its registered agent, Raymond Nishioka Donaldson at 203 SW 8th
28   Avenue, Suite 412, Amarillo, TX 79101.

                                                                                Case No. 2:20-cv-7140
                      (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                  4
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 5 of 24 Page ID #:5




1          16.    At all material times, Defendant was and is legally responsible for all
2    the unlawful conduct, policies, practices, acts, and omissions as described and set
3    forth in this Complaint, as the employer of Plaintiff and the Class Members.
4          17.    At all material times, Defendant has been governed by and subject to
5    the FLSA, 29 U.S.C. § 207.
6          18.    At all material times, Defendant has been an employer within the
7    meaning of section 3(d) of the FLSA. 29 U.S.C. § 203(d).
8          19.    At all material times, Defendant has been an enterprise within the
9    meaning of section 3(r) of the FLSA. 29 U.S.C. § 203(r).
10         20.    At all material times, Defendant has been an enterprise or enterprise in
11   commerce or in the production of goods for commerce within the meaning of section
12   3(s)(1) of the FLSA because Defendant has had and continues to have employees
13   engaged in commerce. 29 U.S.C. § 203(s)(1).
14         21.    At all material times, the unlawful conduct against Plaintiff and Class
15   Members as described in this Complaint was actuated, in whole or in part, by a
16   purpose to serve Defendant. At all relevant times, upon information and belief, the
17   unlawful conduct described in this Complaint was reasonably foreseeable by
18   Defendant and committed under actual or apparent authority granted by Defendant
19   such that all aforementioned unlawful conduction is legally attributable to
20   Defendant.
21         22.    At all material times, Defendant has had an annual gross business
22   volume of not less than $500,000.
23                                           FACTS
24         23.    Defendant is a national company that provides insurance claim
25   adjusting services and automobile damage appraisal services.                   Specifically,
26   Defendant’s website states: “QA Claims has become a leading provider to the
27   insurance      industry       for      auto       damage         appraisal        services.”
28

                                                                               Case No. 2:20-cv-7140
                     (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   5
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 6 of 24 Page ID #:6




1    (https://www.qaclaims.com/auto-damage-appraisals.html, last visited July 23,
2    2020).
3          24.    To provide its services, Defendant hires Appraisers who travel to
4    various automobile repair shops to inspect damaged vehicles. An Appraiser travels
5    in his/her personal vehicle to different automobile repair shops each day. An
6    appraiser conducts an inspection of the vehicle and completes a standardized report.
7    After completing the report, the Appraiser uploads the report electronically. After
8    the report is reviewed electronically, it is then reviewed by Defendant’s review team.
9    After the final review is performed to ensure completeness and accuracy of the
10   report, the report is the finalized and sent to Defendant’s customers.
11         25.    An Appraiser travels for work in his/her personal vehicles. However,
12   Defendant fails to reimburse the costs of operating these personal vehicles for work,
13   including all associated gas and mileage expenses. Appraisers are also required to
14   use their personal cell phones for work to communicate with the home office and the
15   various repair shops. Defendant does not reimburse the Appraisers for using their
16   personal cell phones for work.
17         26.    Defendant also does not pay its Appraisers overtime pay. That is
18   because Defendant has classified its Appraisers as exempt from overtime.
19         27.    Plaintiff worked for Defendant as an Appraiser from approximately
20   September 2017 to March 2018 in California.
21         28.    From September 2017 to December 2017, Plaintiff was paid a salary of
22   approximately $1,538 per week. Plaintiff was not paid any overtime wages during
23   this time. From January 2018 to March 2018, Plaintiff was paid on an hourly rate
24   basis of $18 per hour. She still was not paid any overtime wages when she was paid
25   on an hourly rate basis.
26         29.    However, during her employment with Defendant, Plaintiff regularly
27   worked more than 8 hours per day and more than 40 hours in a week without
28   overtime compensation. Her regular schedule was to work Monday through Friday,

                                                                               Case No. 2:20-cv-7140
                     (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                 6
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 7 of 24 Page ID #:7




1    from approximately 8 am to approximately 6 pm. She also was required to complete
2    her appraisals and estimates at home.
3          30.    Despite frequently working more than more than 8 hours per day and
4    working more than 40 hours a week, Defendant failed to pay Plaintiff for any of her
5    overtime that was worked.
6          31.    Plaintiff and the Class Members are not exempt from overtime.
7          32.    Appraisers do not perform sales. They do not generate new business
8    for Defendant. Instead, they conduct appraisals of vehicles, which is the service
9    offered by Defendant to its customers.
10         33.    Appraisers are line employees, not supervisors. They have no ability
11   to hire or fire and do not regularly supervise other employees.
12         34.    The primary duty of Appraisers is to produce appraisal reports for
13   Defendant.
14         35.    The primary duty of Appraisers consists of routine work, dictated by
15   detailed guidelines promulgated and enforced by Defendant.                    Appraisers are
16   required to follow a detailed checklist and retrieve or verify the required data for
17   each appraisal they conduct.       They have very little discretion with respect to
18   significant decisions for Defendant.
19         36.    After an appraisal report is submitted by an Appraiser, it is reviewed by
20   Defendant for completeness and accuracy. The reports created by the Appraisers
21   are on standardized forms. Appraisers are trained to apply pre-established guidelines
22   and procedures to complete these forms. They are required to fill in the boxes on
23   these forms, follow the policies dictated by Defendant, use data obtained during their
24   inspections, and to obtain data from electronic databases made available by
25   Defendant or to the public. Compliance with these procedures and guidelines
26   removes any exercise of independent judgment and discretion.
27         37.    Furthermore, the appraisals generated by Defendant’s Appraisers are
28   the very product Defendant produces and sells to its customers. Accordingly, the

                                                                               Case No. 2:20-cv-7140
                     (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                 7
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 8 of 24 Page ID #:8




1    Appraisers are production, not administrative employees. Their work does not
2    involve nor is it related to the management of Defendant’s business.
3          38.   Appraisers are also not “learned professionals” as defined by the FLSA.
4    Appraisal work does not require advanced knowledge acquired through a prolong
5    course of specialized intellectual instruction. A college degree is not required to
6    perform work as an Appraiser or to be hired by Defendant as an Appraiser.
7          39.   Appraisers do not have input into Company strategy or business
8    decisions. Nor do they have any role in financial or marketing decisions. They do
9    not formulate Company guidelines, policies, or procedures.
10         40.   Plaintiff’s and the Class Members’ duties do not require the exercise of
11   discretion or independent judgment on more than a mere occasional basis. Plaintiff
12   and the Class Members have been severely cordoned by Defendant from any
13   decision-making authority and none in matters of significance.
14         41.   Plaintiff and the Class Members prepare forms electronically and
15   deliver such forms electronically to Defendant in such a way that Defendant was
16   aware of the hours worked by Plaintiff and the Class Members. Plaintiff and the
17   Class Members would send and receive emails and other electronic notices and
18   communication throughout the day, night and early mornings.
19         42.   Plaintiff and the Class Members regularly communicated with their co-
20   workers and supervisors using email.
21         43.   Defendant’s conduct, as set forth herein, was willful and in bad faith,
22   and has caused significant damages to Plaintiff and the Class Members. Defendant
23   knew of the requirements to pay overtime or recklessly chose to disregard it.
24   Defendant is a large company that pays overtime some of its employees. However,
25   it refused to pay the Plaintiff and Class Members overtime pay.
26                     COLLECTIVE ACTION ALLEGATIONS
27         44.   Plaintiff has actual knowledge that the FLSA Class Members have also
28   been denied overtime pay for hours worked over forty (40) per workweek. Plaintiff

                                                                               Case No. 2:20-cv-7140
                     (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                 8
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 9 of 24 Page ID #:9




1    worked with and communicated with other Appraisers, and as such, has personal
2    knowledge of their existence, status as Defendant’s employees, the expense
3    reimbursement violations, and the overtime violations.
4           45.   Other employees similarly situated to Plaintiff worked for Defendant in
5    a similar capacity and were not paid overtime at the rate of one and one-half their
6    regular rate when those hours exceeded forty (40) hours per workweek.
7           46.   Defendant has employed hundreds of such employees who worked
8    throughout the U.S. during the last three years and who were denied overtime pay.
9           47.   As such, the FLSA Class of similarly situated workers is properly
10   defined as follows:
11                All individuals who are or have been employed by
12                Defendant as Property Damage Appraisers in the
13                United States within three years prior to this action’s
14                filing date through the present.
15          48.   Although Defendant permitted and/or required the FLSA Class
16   Members to work in excess of forty (40) hours per workweek, Defendant has denied
17   them overtime compensation for their hours worked over forty (40).
18          49.   Plaintiff is representative of the FLSA Class Members in that he
19   performed similar job duties as the Class Members, were denied reimbursement for
20   their work related expenses, and were denied overtime compensation on the basis of
21   uniform company policies and practices. Plaintiff is acting on behalf of the FSLA
22   Class Members’ interests as well as Plaintiff’s own interests in bringing this action.
23          50.   FLSA Class Members have performed the same or similar work as
24   Plaintiff.
25          51.   FLSA Class Members regularly work or have worked in excess of forty
26   (40) hours during a workweek.
27          52.   FLSA Class Members were not paid for any time worked in excess of
28   40 hours per week.

                                                                               Case No. 2:20-cv-7140
                     (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                 9
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 10 of 24 Page ID #:10




1            53.    FLSA Class Members were not reimbursed for their work related
2      expenses.
3            54.    The policy of illegally classifying these Appraisers as exempt in
4      violation of the FLSA is universal across the defined FLSA Class and forms the
5      basis of the overtime violation.
6            55.    FLSA Class Members are not exempt from receiving overtime pay
7      under the FLSA.
8            56.    As such, FLSA Class Members are similar to Plaintiff in terms of pay
9      structure and/or the denial of overtime.
10           57.    Defendant’s failure to pay overtime compensation at the rate required
11     by the FLSA results from generally applicable policies or practices, and does not
12     depend on the personal circumstances of the FLSA Class Members.
13           58.    The experiences of Plaintiff, with respect to her pay, are typical of the
14     experiences of the FLSA Class Members.
15           59.    The specific job titles or precise job responsibilities of each FLSA Class
16     Member does not prevent collective treatment.
17           60.    All FLSA Class Members, irrespective of the particular job
18     requirements, are entitled to overtime compensation at the rate of time and a half for
19     hours worked in excess of forty (40) during a workweek.
20           61.    Although the exact amount of damages may vary among FLSA Class
21     Members, the damages for the FLSA Class Members can be easily calculated by a
22     simple formula. The claims of all FLSA Class Members arise from a common
23     nucleus of facts. Liability is based on a systematic course of wrongful conduct by
24     the Defendant that caused harm to all FLSA Class Members.
25           62.    The similarly situated FLSA Class Members are known to Defendant,
26     are readily identifiable, and can be located through Defendant’s records. They
27     should be notified and allowed to opt into this action pursuant to 29 U.S.C. § 216(b)
28

                                                                                 Case No. 2:20-cv-7140
                       (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   10
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 11 of 24 Page ID #:11




1      for the purpose of collectively adjudicating their claims for overtime compensation,
2      liquidated damages and/or prejudgment interest, and attorneys’ fees and costs.
3            63.    Unless the Court promptly issues such notice, the numerous similarly
4      situated current and former Appraisers nationwide who have been misclassified in
5      violation of the FLSA will be unable to secure unpaid overtime pay, which has been
6      unlawfully withheld by Defendant.
7                                  RULE 23 CLASS ACTION
8            64.    Plaintiff brings this action as a class action pursuant to Rule 23 of the
9      Federal Rules of Civil Procedure on behalf of the California Class Members which
10     are comprised of:
11                  All individuals who are or have been employed by
12                  Defendant as Property Damage Appraisers in
13                  California within four years prior to this action’s filing
14                  date through the present.
15           65.    Numerosity.     The number of members in the California Class is
16     believed to exceed forty. This volume makes bringing the claims of each individual
17     member of the class before this Court impracticable.             Likewise, joining each
18     individual member of the California Class as a plaintiff in this action is
19     impracticable. Furthermore, the identity of the members of the California Class will
20     be determined from Defendant’s records, as will the compensation paid to each of
21     them. As such, a class action is a reasonable and practical means of resolving these
22     claims. To require individual actions would prejudice the California Class and
23     Defendant.
24           66.    Typicality. Plaintiff’s claims are typical of the California Class because
25     like the members of the California Class, Plaintiff was subject to Defendant’s
26     uniform policies and practices and was compensated in the same manner as others
27     in the California Class. Defendant failed to pay the California Class overtime
28     compensation. All members of the California Class worked substantially more than

                                                                                 Case No. 2:20-cv-7140
                       (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   11
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 12 of 24 Page ID #:12




1      eight (8) hours in a day and forty (40) hours in a week as non-exempt employees but
2      were uniformly classified as exempt and denied overtime pay. Plaintiff was also
3      denied reimbursement for her work related expenses. Plaintiff and the California
4      Class have been uncompensated and/or under-compensated as a result of
5      Defendant’s common policies and practices which failed to comply with California
6      law. As such, Plaintiff’s claims are typical of the claims of the California Class.
7      Plaintiff and all members of the California Class sustained damages arising out of
8      and caused by Defendant’s common course of conduct in violation of law as alleged
9      herein.
10           67.      Adequacy.     Plaintiff is a representative party who will fairly and
11     adequately protect the interests of the California Class because it is in her interest to
12     effectively prosecute the claims herein alleged in order to obtain the unpaid wages,
13     expenses, and penalties required under California law.               Plaintiff has retained
14     attorneys who are competent in both class actions and wage and hour litigation.
15     Plaintiff does not have any interest which may be contrary to or in conflict with the
16     claims of the California Class she seeks to represent.
17           68.      Commonality. Common issues of fact and law predominate over any
18     individual questions in this matter. The common issues of fact include, but are not
19     limited to:
20                 a. Whether Plaintiff and the California Class worked more than eight (8)
21                    hours in a day and/or worked more than forty (40) hours in a workweek;
22                 b. Whether Defendant reimbursed Plaintiff and the California Class for all
23                    work-related expenses;
24                 c. Whether Defendant failed to pay Plaintiff and the California Class
25                    overtime wages for all hours worked over eight (8) hours in a day and/or
26                    forty (40) hours in a workweek;
27                 d. Whether Defendant failed to keep accurate records of employees’ hours
28                    of work and hourly wages, and failed to timely furnish each Appraiser

                                                                                   Case No. 2:20-cv-7140
                         (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                     12
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 13 of 24 Page ID #:13




1                     with a statement accurately showing the total number of hours worked,
2                     and the wages earned each pay period; and
3            69.      The common issues of law include, but are not limited to:
4                  a. Whether Plaintiff and the California Class exercised independent
5                     judgment and discretion over matters of significance;
6                  b. Whether Plaintiff and the California Class performed work that was
7                     “directly related to the management or general business operations” of
8                     Defendant;
9                  c. Whether Defendant can claim an exemption for Plaintiff and the
10                    California Class;
11                 d. Whether Plaintiff and the California Class are entitled to compensatory
12                    damages;
13                 e. Whether Plaintiff and the California Class are entitled to
14                    reimbursement for their work related expenses;
15                 f. Whether Plaintiff and the California Class received pay statements that
16                    comply with California law;
17                 g. The proper measure of damages sustained by Plaintiff and the
18                    California Class; and
19                 h. Whether Defendant’s actions were “willful.”
20           70.      Superiority. A class action is superior to other available means for the
21     fair and efficient adjudication of this lawsuit. Even in the event any member of the
22     California Class could afford to pursue individual litigation against a company the
23     size of Defendant, doing so would unduly burden the court system. Individual
24     litigation would magnify the delay and expense to all parties and flood the court
25     system with duplicative lawsuits. Prosecution of separate actions by individual
26     members of the California Class would create the risk of inconsistent or varying
27     judicial results and establish incompatible standards of conduct for Defendant.
28

                                                                                   Case No. 2:20-cv-7140
                         (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                     13
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 14 of 24 Page ID #:14




1            71.    A class action, by contrast, presents far fewer management difficulties
2      and affords the benefits of uniform adjudication of the claims, financial economy for
3      the parties, and comprehensive supervision by a single court. By concentrating this
4      litigation in one forum, judicial economy and parity among the claims of individual
5      California Class Members are promoted. Additionally, class treatment in this matter
6      will provide for judicial consistency. Notice of the pendency and any resolution of
7      this action can be provided to the California Class by mail, electronic mail, text
8      message, print, broadcast, internet and/or multimedia publication. The identity of
9      members of the California Class is readily identifiable from Defendant’s records.
10           72.    This type of case is well-suited for class action treatment because: (1)
11     Defendant’s practices, policies, and/or procedures were uniform; (2) the burden is
12     on Defendant to prove it properly compensated its employees including any potential
13     exemptions that might apply; and (3) the burden is on Defendant to accurately record
14     hours worked by employees. Ultimately, a class action is a superior form to resolve
15     the California claims detailed herein because of the common nucleus of operative
16     facts centered on the continued failure of Defendant to pay Plaintiff and the
17     California Class per applicable California laws.
18                                    CAUSES OF ACTION
19                               FIRST CLAIM FOR RELIEF
20                                   Failure to Pay Overtime
21                    (Fair Labor Standards Act, 29 U.S.C. § 201 et seq.)
22                        On Behalf of Plaintiff and the FLSA Class
23           73.    Plaintiff incorporates all preceding paragraphs as though fully set forth
24     herein.
25           74.    At all relevant times, Defendant has been, and continues to be, an
26     “employer” engaged in interstate commerce and/or in the production of goods for
27     commerce, within the meaning of the FLSA, 29 U.S.C. § 203. At all relevant times,
28     Defendant has employed and continues to employ, employees, including Plaintiff

                                                                                 Case No. 2:20-cv-7140
                       (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   14
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 15 of 24 Page ID #:15




1      and the FLSA Class. At all relevant times, upon information and belief, Defendant
2      has had gross operating revenues in excess of $500,000.
3            75.    The FLSA requires each covered employer such as Defendant to
4      compensate all non-exempt employees at a rate of not less than one-and-a-half times
5      their regular rate of pay for work performed in excess of forty (40) hours in a
6      workweek.
7            76.    Plaintiff and the FLSA Class were entitled to be paid overtime
8      compensation for all overtime hours worked at the rate of one and one-half times
9      their regular rate of pay.
10           77.    At all relevant times, Defendant required and/or permitted Plaintiff and
11     the FLSA Class to work in excess of forty (40) hours per workweek. Despite the
12     hours worked by them, Defendant willfully, in bad faith, and knowingly violated the
13     FLSA, failed and refused to pay Plaintiff and the FLSA Class the appropriate
14     overtime wages for all compensable time worked in excess of forty (40) hours per
15     workweek. By failing to compensate Plaintiff and the FLSA Class at a rate of not
16     less than one-and-a-half times the regular rate of pay for work performed in excess
17     of forty (40) hours in a workweek, Defendant has violated the FLSA, 29 U.S.C.
18     § 201 et seq., including 29 U.S.C. § 207(a)(1).
19           78.    By failing to accurately record, report, and/or preserve records of hours
20     worked by Plaintiff and the FLSA Class, Defendant has failed to make, keep, and
21     preserve records with respect to each of its employees sufficient to determine their
22     wages, hours, and other conditions and practice of employment, in violation of the
23     FLSA, 29 U.S.C. § 201 et seq., including 29 U.S.C. § 211(c).
24           79.    Plaintiff, on behalf of himself and the FLSA Class, seeks recovery of
25     their damages, unpaid wages and unpaid overtime pay.
26           80.    Plaintiff, on behalf of himself and the FLSA Class, also seeks
27     reimbursement for all work related expenses. At all times material to this Complaint,
28     Plaintiff and members of the FLSA Class were required to drive their personal

                                                                                  Case No. 2:20-cv-7140
                        (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                    15
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 16 of 24 Page ID #:16




1      vehicles on behalf of Defendant in the course and scope of their employment with
2      Defendant to conduct inspections of vehicles. They were not reimbursed for mileage
3      and other expenses related to the use of their personal vehicles. They were not
4      reimbursed for wear and tear on their personal vehicles, for their automobile
5      insurance coverage, for gasoline expenses, and all other expenses related to the use
6      of their personal vehicles. Likewise, Defendant failed to reimburse Plaintiff and
7      FLSA Class Members for use of their personal computers and home internet, which
8      were required to perform their work for Defendant. Plaintiff and the FLSA Class
9      Members used their computers and the internet at home to send reports, emails and
10     other information to Defendant for work. They also used their personal cell phones
11     for work for Defendant to schedule inspections, communicate with Defendant, and
12     other activities. Without reimbursement for these expenses in those weeks when
13     they worked overtime hours, Plaintiff and the FLSA Class Members will not receive
14     pay at time and one half their regular rate of pay for all hours worked over 40.
15           81.    The foregoing conduct, as alleged, constitutes a willful violation of the
16     FLSA, within the meaning of 29 U.S.C. § 255(a).
17           82.    Plaintiff, on behalf of himself and the FLSA Class, seeks recovery of
18     him attorneys’ fees and costs to be paid by Defendant, as provided for by 29 U.S.C.
19     § 216(b).
20           83.    Plaintiff, on behalf of himself and the FLSA Class, seeks recovery of
21     liquidated damages.
22           84.    As a result of Defendant’s willful and unlawful failure to pay Plaintiff
23     all of her earned overtime wages, Plaintiff is entitled to recover her unpaid overtime
24     wages, reimbursed expenses, costs and reasonable attorneys’ fees, and the relief
25     requested below in the Prayer for Relief. Plaintiff, on behalf of herself and the FLSA
26     Class, seeks damages in the amount of their respective unpaid overtime
27     compensation, unpaid expenses, liquidated damages from three years immediately
28     preceding the filing of this action, plus interest and costs as allowed by law, pursuant

                                                                                 Case No. 2:20-cv-7140
                       (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   16
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 17 of 24 Page ID #:17




1      to 29 U.S.C. §§ 216(b) and 255(a), and such other legal and equitable relief as the
2      Court deems just and proper.
3                               SECOND CLAIM FOR RELIEF
4                                    Failure to Pay Overtime
5            (Wage Order No. 4-2001; California Labor Code §§ 510, 558, 1194)
6                       On Behalf of Plaintiff and the California Class
7            85.    Plaintiff incorporates all preceding paragraphs as though fully set forth
8      herein.
9            86.    At all relevant times, Defendant was required to compensate its non-
10     exempt employees for all hours worked. Since at least four years prior to this lawsuit
11     being filed to the present, Defendant was required to compensate all its employees
12     for all overtime worked, at one-and-a-half times their regular rates of pay for hours
13     worked more than eight (8) hours per day or forty (40) hours per workweek, and
14     double-time for hours worked more than twelve (12) hours per day. Defendant was
15     also required to pay one-and-a-half times the regular rate for the first eight (8) hours
16     worked on the seventh day of a workweek.
17           87.    At all relevant times, Defendant operated under and continues to
18     operate under a common policy and plan of willfully, regularly, and repeatedly
19     failing and refusing to pay Appraisers for overtime at the rates required by California
20     Labor Code § 510 and Wage Order No. 4-2001.
21           88.    Defendant knew or clearly should have known that Plaintiff and the
22     California Class members solely or predominantly performed non-exempt duties,
23     were not subject to any enumerated exemptions to California’s overtime mandates –
24     including exemptions for bona fide administrative, professional, or executive
25     employees – and were thus entitled to overtime pay.
26           89.    Defendant routinely required Plaintiff and the California Class to work
27     more than eight (8) hours per day or forty (40) hours per workweek and work on the
28     seventh day of a workweek. Despite the provisions of California’s overtime law,

                                                                                 Case No. 2:20-cv-7140
                       (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   17
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 18 of 24 Page ID #:18




1      Defendant has willfully failed and refused to pay the California Class, including
2      Plaintiff, overtime wages for any of the overtime hours they worked since four years
3      prior to this lawsuit being filed.
4            90.    The California Class, including Plaintiff, has been deprived of their
5      rightfully earned overtime wages as a direct and proximate result of Defendant’s
6      failure and refusal to pay such compensation.
7            91.    Defendant regularly, willfully, and repeatedly failed and continues to
8      fail to make, keep, and preserve accurate time records required by the California
9      Labor Code §§ 226 and 1174, with respect to Appraisers. Through this unlawful
10     course of conduct, Defendant has deprived and continues to deprive Plaintiff and the
11     California Class Members of records necessary to calculate with precision the
12     overtime compensation due to them.
13           92.    Defendant’s conduct violates California Labor Code §§ 510 and 1194.
14     Therefore, pursuant to California Labor Code § 1194, the California Class, including
15     Plaintiff, are entitled to recover, and seek to recover, damages for the nonpayment
16     of overtime wages for all overtime hours worked in excess of eight (8) hours per
17     day, in excess of forty (40) hours per workweek, for the first eight (8) hours worked
18     on the seventh day of a workweek, and double-time pay for the hours worked in
19     excess of twelve (12) in a day in addition to interest on such amounts pursuant to
20     California Labor Code § 1194, plus reasonable attorneys’ fees and costs of suit, and
21     the relief requested below in the Prayer for Relief.
22                                THIRD CLAIM FOR RELIEF
23                 Failure to Reimburse Plaintiff for Necessary Expenditures
24                                (California Labor Code § 2802)
25                       On Behalf of Plaintiff and the California Class
26           93.    Plaintiff incorporates all preceding paragraphs as though fully set forth
27     herein.
28

                                                                                  Case No. 2:20-cv-7140
                        (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                    18
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 19 of 24 Page ID #:19




1            94.    At all times material to this Complaint, Plaintiff and members of the
2      California Class were required to drive their personal vehicles on behalf of
3      Defendant in the course and scope of their employment with the Defendant to visit
4      assigned locations and conduct inspections. They were not reimbursed for mileage
5      and other expenses related to the use of their personal vehicles. They were not
6      reimbursed for wear and tear on their personal vehicles, for their automobile
7      insurance coverage, for gasoline expenses, and all other expenses related to the use
8      of their personal vehicles. Likewise, Defendant failed to reimburse Plaintiff and the
9      California Class Members for use of their personal computers and home internet,
10     which were required to perform their work for Defendant.                 Plaintiff and the
11     California Class Members used their computers and home internet to send reports,
12     emails and other information to Defendant for work. They also used their personal
13     cell phones for work for Defendant to schedule inspections, communicate with
14     Defendant, and other activities. Defendant knew that Plaintiff and the California
15     Class Members used their personal cell phones, home computers, home internet, and
16     personal vehicles for work. Despite this fact, Defendant chose not to reimburse
17     Plaintiff and the California Class Members for the expenses they incurred.
18           95.    At all times material to this Complaint, Defendant was subject to Labor
19     Code § 2802, which states that “an employer shall indemnify his or him employees
20     for all necessary expenditures or losses incurred by the employee in direct
21     consequence of the discharge of his or him duties, or his or him obedience to the
22     directions of the employer.”
23           96.    As a proximate result of Defendant’s policies in violation of Labor
24     Code § 2802, Plaintiff and members of the California Class sustained actual and
25     pecuniary damages.
26           97.    Plaintiff and members of the California Class are entitled to attorneys’
27     fees, expenses, and costs of suit pursuant to Labor Code § 2802(c) for bringing this
28     action.

                                                                                 Case No. 2:20-cv-7140
                       (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   19
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 20 of 24 Page ID #:20




1            98.      Pursuant to Labor Code § 2802(b), in any action brought for the
2      reimbursement of necessary expenditures under this section shall carry interest at
3      the same rate as judgments in civil actions. Interest shall accrue from the date on
4      which the employee incurred the necessary expenditure. Plaintiff and the class she
5      represents are entitled to said interest.
6                                FOURTH CLAIM FOR RELIEF
7                               Failure to Furnish Wage Statements
8                                  (California Labor Code §§ 226)
9                         On Behalf of Plaintiff and the California Class
10           99.      Plaintiff incorporates all preceding paragraphs as though fully set forth
11     herein.
12           100. Defendant knowingly and intentionally failed to furnish and continue
13     to fail to furnish Plaintiff and each California Class Member with timely, itemized
14     statements that accurately reflect – among other things – the total number of hours
15     worked, the gross wages earned, the number of piece-rate units earned, and the
16     applicable piece rates, as mandated by the California Labor Code § 226(a), which
17     requires employers, semi-monthly or at the time of each payment of wages, to
18     furnish each employee with a statement that accurately reflects such information.
19           101. Defendant did not accurately list the number of hours worked on each
20     pay statement.
21           102. Defendant did not accurately issue one wage statement that identified
22     gross wages.
23           103. Plaintiff and the California Class Members were harmed because
24     without this information they were not able to identify whether they were paid
25     correctly. Plaintiff and the California Class Members could not promptly and easily
26     determine their pay from information from the wage statement alone, the wage
27     statement did not have the necessary information to determine if they were owed
28

                                                                                   Case No. 2:20-cv-7140
                         (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                     20
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 21 of 24 Page ID #:21




1      additional wages, and the wage statement did not have information from which they
2      could calculate their overtime owed.
3            104. As a result, Defendant is liable to Plaintiff and each of the California
4      Class Members for the amounts provided by California Labor Code § 226(e): the
5      greater of actual damages or fifty dollars ($50) for the initial violation and one
6      hundred dollars ($100) for each subsequent violation, up to four thousand dollars
7      ($4000).
8            105. Plaintiff and the California Class are also entitled to reasonable
9      attorneys’ fees and costs pursuant to California Labor Code § 226(e).
10                                    FIFTH CLAIM FOR RELIEF
11                       Unlawful and/or Unfair Competition Law Violations
12                  (California Business & Professions Code §§ 17200-17208.)
13                          On Behalf of Plaintiff and the California Class
14           106. Plaintiff incorporates all preceding paragraphs as though fully set forth
15     herein.
16           107. California Business & Professions Code § 17200 et seq. prohibits unfair
17     competition in the form of any unlawful, unfair, deceptive, or fraudulent business
18     practices.
19           108. Plaintiff brings this cause of action individually and as a representative
20     of all others subject to Defendant’s unlawful acts and practices.
21           109. During all relevant times, Defendant committed unlawful, unfair,
22     deceptive, and/or fraudulent acts as defined by California Business & Professions
23     Code § 17200. Defendant’s unlawful, unfair, deceptive, and/or fraudulent business
24     practices include, without limitation, failing to pay overtime wages, provide accurate
25     wage statements, and to reimburse for work related expenses, as described
26     throughout this Complaint.
27           110. As a result of this unlawful and/or unfair and/or fraudulent business
28     practice, Defendant reaped unfair benefits and illegal profits at the expense of

                                                                                  Case No. 2:20-cv-7140
                        (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                    21
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 22 of 24 Page ID #:22




1      Plaintiff and the California Class. Defendant must disgorge these ill-gotten gains
2      and restore to Plaintiff and the California Class all wrongfully withheld wages,
3      including, but not limited to overtime compensation, interest on these wages, and all
4      other injunctive and preventive relief authorized by Business and Professions Code
5      §§ 17202 and 17203.
6            111. Plaintiff, individually and on behalf of the members of the California
7      Class, respectfully request that judgment be awarded in their favor to provide
8      restitution and interest, and the relief requested below in the Prayer for Relief.
9                                    PRAYER FOR RELIEF
10           Plaintiff, on behalf of himself and all the FLSA Class Members and the
11     California Class Members, pray for relief as follows:
12        1. That, at the earliest possible time, the Plaintiff be allowed to give notice of
13           this collective action, or that the Court issue such notice, to all persons who
14           are at present or have been at any time during the past three years, up through
15           and including the date of this Court’s issuance of a Court-supervised Notice,
16           been employed by Defendant as an Appraiser as defined and described herein.
17           Such persons shall be informed that this civil action has been filed, of the
18           nature of the action, and of their right to join the FLSA collective suit if they
19           believe they were misclassified as an exempt employee;
20        2. Certifying that this action may proceed as a collective action under 29 U.S.C.
21           § 216(b) and class action under Fed. R. Civ. P. 23;
22        3. Awarding damages, unpaid wages, unreimbursed work expenses, liquidated
23           damages, restitution, and/or statutory penalties to be paid by Defendant for
24           the causes of action alleged herein;
25        4. Awarding costs and expenses, including reasonable attorneys’ fees and expert
26           fees, pursuant to 29 U.S.C. § 216, California Labor Code § 1194, California
27           Code of Civil Procedure § 1021.5, or as otherwise permitted by law; and
28        5. Ordering such other and further legal and equitable relief the Court deems

                                                                                 Case No. 2:20-cv-7140
                       (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                   22
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 23 of 24 Page ID #:23




1              just, necessary and proper.
2                                 DEMAND FOR JURY TRIAL
3              Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on
4      behalf of himself and all others similarly situated respectfully demands a trial by
5      jury.
6                                                Respectfully submitted,
7      Dated: August 7, 2020
8
                                                   By: /s/ David Tashroudian
                                                      David A. Tashroudian
9                                                     California Bar No. 266718
10                                                    Mona Tashroudian
                                                      California Bar No. 272387
11                                                    TASHROUDIAN LAW GROUP, APC
12                                                    5900 Canoga Ave., Suite 250
                                                      Woodland Hills, California 91367
13
                                                      Telephone: (818) 561-7381
14                                                    Facsimile: (818) 561-7381
15
                                                      Email: david@tashlawgroup.com
                                                      Email: mona@tashlawgroup.com
16
17                                                   And
18                                                   HODGES & FOTY, LLP
19
                                                         Don J. Foty
20
                                                         (will apply for admission pro hac vice)
21                                                       Texas Bar No. 24050022
22
                                                         4409 Montrose Blvd., Suite 200
                                                         Houston, TX 77006
23                                                       Telephone: (713) 523-0001
24                                                       Facsimile: (713) 523-1116
                                                         Email: dfoty@hftrialfirm.com
25
26
                                                    And
27
28

                                                                                  Case No. 2:20-cv-7140
                        (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                    23
     Case 2:20-cv-07140-MCS-PJW Document 1 Filed 08/07/20 Page 24 of 24 Page ID #:24




1                                                SHELLIST | LAZARZ | SLOBIN LLP

2                                                     Ricardo J. Prieto
3                                                     (will apply for admission pro hac vice)
                                                      Melinda Arbuckle
4                                                     California Bar No. 302723
5                                                     11 Greenway Plaza, Suite 1515
                                                      Houston, Texas 77046
6
                                                      Telephone: (713) 621-2277
7                                                     Facsimile: (713) 621-0993
8                                                     Email: rprieto@eeoc.net
                                                      Email: marbuckle@eeoc.net
9
10                                              ATTORNEYS FOR PLAINTIFF AND CLASS
                                                MEMBERS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                               Case No. 2:20-cv-7140
                     (Cara Jensen v. Quality Assurance Adjusting Services, Inc.)
                                                 24
